DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.

Response to Amendment
The affidavit under 37 CFR 1.132 filed August 9, 2021 is insufficient to overcome the rejection of claims 21, 29, 37 based upon R1-1717692 under 35 U.S.C. 103 as set forth in the last Office action because:  
The accumulative TPC in the section entitled "When to reset fsubc(i,k) for accumulative TPC” is the accumulation correction factor, which can be a single correction factor. fsubc(i,k) represents the closed-loop power control process, which renders a scenario wherein l is set to a value of 1, i is set to a value and k is set to a value. This would render a single closed-loop power control process. R1-1717692 therefore teaches the feature of resetting, at the user equipment, at least one, but less .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 23, 25 – 27, 29 – 31, 33 – 35, 37 – 39, 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL R1-1717692 (3GPP TSG RAN WG1 Meeting 90bis) in view of Nory et al. (US 2020/0288404).
Regarding Claim 21, R1-1717692 teaches a method comprising: accumulating, at a user equipment that supports a first set of beams, transmit power control commands to generate a plurality of accumulated correction factors for a corresponding plurality of closed-loop processes used for power control during communication between the user equipment and a base station (Page 5, See the paragraph entitled “When to reset fsubc(i,k) for accumulative TPC”, the accumulative TPC is the accumulation correction factor, the UE supports beams some of which are used in beam-pairs, Page 6, See also “Conclusion”, “Proposal 1”, l is the index of the closed-loop power control processes, setting said index to more than one will render a plurality of power control processes, since there are a plurality of power control processes one can logically conclude that there will be a plurality of accumulative TPCs); wherein the 
R1-1717692 does not teach base station that supports a second set of beams, the base station is configured to use a second subset of the second set of beams during the communication.
Nory, which also teaches beam-specific power control, teaches base station that supports a second set of beams, the base station is configured to use a second subset of the second set of beams during the communication (Section 0015, the gNB supports 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of R1-1717692 with the above features of Nory for the purpose controlling the uplink power when there is switching between multiple beams thus providing an efficient way of controlling power when the radio environment prompts a change in beams as taught by Nory.
Regarding Claim 29, R1-1717692 teaches a user equipment comprising: memory including executable instructions; and one or more processors, wherein the memory and the executable instructions are configured, with the one or more processors, to cause the user equipment to: accumulate transmit power control commands to generate a plurality of accumulated correction factors for a corresponding plurality of closed-loop processes used for power control during communication between the user equipment and a base station (Page 5, See the paragraph entitled “When to reset fsubc(i,k) for accumulative TPC”, the accumulative TPC is the accumulation correction factor, the UE supports beams some of which are used in beam-pairs, Page 6, See also “Conclusion”, “Proposal 1”, l is the index of the closed-loop power control processes, setting said index to more than one will render a plurality of power control processes, since there are a plurality of power control processes one can logically conclude that there will be a plurality of accumulative TPCs); wherein the user equipment supports a first subset of the first set of beams (Page 5, See the paragraph entitled “When to reset fsubc(i,k) for accumulative TPC”, the beams used in the beam-pairs are the subset); detect a change in at least the first subset; and reset at least one, but less than all, of the plurality of 
R1-1717692 does not teach a base station that supports a second subset of a second set of beams.
Nory, which also teaches beam-specific power control, teaches base station that supports a second set of beams (Section 0015, the gNB supports beams some of which are used in the beam pairs, the beams used in the beam-pairs are the subset).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of R1-1717692 with the above features of Nory for the purpose controlling the uplink power when there is switching between multiple beams thus providing an efficient way of controlling power when the radio environment prompts a change in beams as taught by Nory.

R1-1717692 does not teach base station that supports a second set of beams, the base station is configured to use a second subset of the second set of beams during the communication.
Nory, which also teaches beam-specific power control, teaches base station that supports a second set of beams, the base station is configured to use a second subset of the second set of beams during the communication (Section 0015, the gNB supports beams some of which are used in the beam pairs, the beams used in the beam-pairs are the subset).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of R1-1717692 with the above features of Nory for the purpose controlling the uplink power when there is switching between multiple beams thus providing an efficient way of controlling power when the radio environment prompts a change in beams as taught by Nory.
Regarding Claims 22, 30, 38, The above R1-1717692 combination teaches all of the claimed limitations recited in Claims 21, 29, 37.  R1-1717692 further teaches wherein a number of the plurality of closed-loop processes is limited to a predetermined number/limited to a predetermined number (Page 6, See “Conclusion”, 
Regarding Claims 23, 31, The above R1-1717692 combination teaches all of the claimed limitations recited in Claims 21, 29.  R1-1717692 further teaches receiving signaling indicating that the base station has modified the subset of the set of beams (Page 5, See the paragraph entitled “When to reset fsubc(i,k) for accumulative TPC”, the gNB indicates to the UE whether or not it needs to reset the accumulative TPC which can occur due to changes in the beam-pairs, which comprises base station beams), wherein the memory and the executable instructions are further configured, with the one or more processors, to cause the user equipment to detect the change based on the signaling (Page 5, See the paragraph entitled “When to reset fsubc(i,k) for accumulative TPC”, the gNB indicates to the UE whether or not it needs to reset the accumulative TPC which can occur due to changes in the beam-pairs, which comprises base station beams).
Regarding Claims 25, 33, The above R1-1717692 combination teaches all of the claimed limitations recited in Claims 21, 29.  R1-1717692 further teaches modifying, at the user equipment, the first subset of the first set of beams/wherein the memory and the executable instructions are further configured, with the one or more processors, to cause the user equipment to modify the first subset of the first set of beams (Page 5, See the paragraph entitled “When to reset fsubc(i,k) for accumulative TPC”, the beam-pairs, which comprise beams supported by the UE, can change therefore said beams supported by the UE can change).

Regarding Claims 27, 35, The above R1-1717692 combination teaches all of the claimed limitations recited in Claims 21, 29.  R1-1717692 further teaches setting the at least one accumulated correction factor/the at least one accumulated correction factor to a corresponding predetermined initial value (Page 5, See the paragraph entitled “When to reset fsubc(i,k) for accumulative TPC”, resetting the accumulative TPC comprises setting said accumulative TPC to an initial value) and modifying the at least one accumulated correction factor based on TPC commands received subsequent to the reset (Page 5, See the paragraph entitled “When to reset fsubc(i,k) for accumulative TPC”, the accumulative TPC command by definition means accumulation of TPC commands, which thus changes the accumulation value or factor, said accumulation can occur before and after the reset)
Regarding Claim 39, The above R1-1717692 combination teaches all of the claimed limitations recited in Claim 37.  R1-1717692 further teaches detecting the change in a beam associated with the one of the plurality of the closed-loop processes (Page 5, See the paragraph entitled “When to reset fsubc(i,k) for accumulative TPC”, 
Regarding Claims 41, 42, The above R1-1717692 combination teaches all of the claimed limitations recited in Claims 21, 29.  R1-1717692 further teaches resetting any ones of the plurality of accumulated correction factors associated with corresponding closed-loop processes affected by the change and not resetting any other ones of the plurality of accumulated correction factors associated with corresponding closed-loop processes not affected by the change (Page 5, See the paragraph entitled “When to reset fsubc(i,k) for accumulative TPC”, UE resets the accumulative TPC when there is a change in beam-pair, the accumulation also does not need to reset when there is a beam-pair change due to the characteristics of the changed beam are not much different from the previous beam, this renders a scenario wherein the a first accumulative TPC is reset and a second accumulative TPC is not reset)
Claims 24, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL R1-1717692 (3GPP TSG RAN WG1 Meeting 90bis) in view of Nory et al. (US 2020/0288404), as applied to Claim 23, 31 set forth above, and further in view of Wang et al. (US 2019/0268056)
Regarding Claims 24, 32, The above R1-1717692 combination teaches all of the claimed limitations recited in Claims 23, 31.  The R1-1717692 combination does not teach receiving signaling indicating a change in an association of at least one index of at least one reference signal with at least one index of at least one of the second set of beams
Wang, which also teaches beamformed communications, teaches receiving signaling indicating a change in an association of at least one index of at least one reference signal with at least one index of at least one a set of beams (Section 0045, beamforming, which can comprise changes in beams, occurs based on the association of the beam index with the CSI-RS index, which is an index of the reference signal (RS)).
	It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to modify the system of the R1-1717692 combination with the above features of Wang for the purpose of demodulating the downlink data information in downlink transmission to improve transmission quality as taught by Wang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean